Citation Nr: 1223268	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-43 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to September 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board observes that additional evidence was associated with the claims file after the October 2009 statement of the case.  The Board has reviewed this evidence and none of it is pertinent to the issues on appeal.  See 38 C.F.R. § 20.1304(c) (2011).  Accordingly, the Board will adjudicate the issues on appeal.  


FINDINGS OF FACT

1.  An unappealed rating decision in December 2006 denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.

2.  Evidence associated with the claims file subsequent to the December 2006 rating decision is cumulative or redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

3.  Ann unappealed rating decision in September 2004 denied the Veteran's claim of entitlement to service connection for tinnitus.

4.  Evidence associated with the claims file since the September 2004 rating decision was not of record at the time of the rating decision and relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for tinnitus.

5. The competent and credible lay evidence shows that the Veteran's current tinnitus is etiologically related to active military service. 
CONCLUSIONS OF LAW

1.  The December 2006 rating decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  Evidence received after the December 2006 rating decision is not new and material, and therefore, the claim for entitlement to service connection for bilateral hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The September 2004 rating decision that denied entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

4.  The evidence received subsequent to the September 2004 rating decision is new and material and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2011).

5.  Tinnitus was incurred in active military service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

With respect to claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

As will be discussed in more detail below, the Board is granting entitlement to service connection for tinnitus.  This is a full grant of the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

After careful review of the claims folder, the Board finds that a March 2009 letter satisfied the duty to notify provisions and it was provided to the Veteran prior to the initial decision by the AOJ.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the letter advised the Veteran of the criteria for reopening the previously denied service connection claim for bilateral hearing loss, the criteria for establishing service connection and information concerning why the claim was previously denied.  The letter notified the Veteran what evidence he was required to provide to reopen the claim and establish service connection for bilateral hearing loss.   The Veteran was informed that his bilateral hearing loss was previously denied because bilateral hearing loss was found not to have occurred in or was caused by service.  The Board notes that the letter incorrectly identified the last prior adjudication of the Veteran's claim for bilateral hearing loss and that the correct rating decision is dated in December 2006.  The Board finds that the Veteran is not prejudiced by this mistake as the reason for the denial and evidence that the Veteran must show to reopen the claim is the same as was stated in the March 2009 VCAA letter.  The letter informed him of how VA will determine the disability rating and effective date if his claim is granted.  The letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records and records from other Federal agencies.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, VA examinations dated in April 1989 and November 2006 and lay statements from the Veteran.  

The Veteran was not provided with a VA examination regarding his claim to reopen entitlement to service connection for bilateral hearing loss.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or symptoms of a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4), McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to claims to reopen, VA is not required to provide an examination or obtain a medical opinion to create new evidence that may or may not be material.  See 38 C.F.R. § 3.159(c)(4)(iii).  For claims to reopen, VA is not required to provide an examination or obtain a medical opinion to create new evidence that may or may not be material.  See 38 C.F.R. § 3.159(c)(4)(iii).  Accordingly, VA is not required to provide the Veteran with a VA examination or opinion in conjunction with his claims.

Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.   New and Material Evidence 

Service connection may be granted to a Veteran for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A § 5108 (West 2002).  "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

Bilateral Hearing Loss

A December 2006 rating decision reopened the Veteran's service connection claim for bilateral hearing loss and denied the claim on the merits on the basis that bilateral hearing loss was not incurred in or aggravated by military service.  The RO explained that the evidence does not show a link between the Veteran's hearing loss and military noise exposure due to no hearing loss or deterioration during service as shown on VA examination.  The relevant evidence of record at the time of the rating decision consisted of service treatment records, VA treatment records, VA examinations dated in April 1989 and November 2006 and statements from the Veteran in support of his claim.  The Board notes that the evidence shows that the Veteran reported a history of noise exposure during military service from running heavy equipment and firing on the fire range.  A November 2006 VA examination determined that it was less likely as not that the Veteran's bilateral hearing loss occurred during or as a result of military service.  The Veteran did not file a notice of disagreement with the December 2006 rating decision within one year from the date of notice of that determination.  Therefore, the December 2006 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

The Veteran's representative submitted a statement in February 2009 stating that the Veteran was still interested in establishing service connection for bilateral hearing loss.  VA construed this as a request to reopen the claim of entitlement to service connection for bilateral hearing loss.  Evidence associated with the claims file since the December 2006 rating decision includes statements by the Veteran.  The Veteran noted that he was granted service connection for PTSD due to his camp coming under mortar fire and he received a shrapnel wound to his right wrist.  He contends that since he is now recognized as a "combat veteran" and that his hearing loss is related to that incident his claim should be reopened.  The Veteran asserts that his combat service was not previously considered when filing his prior claims for service connection for bilateral hearing loss and this information is new and material evidence.  

The Board finds that this evidence is considered new in that it was not of record at the time of the December 2006 rating decision.  Nonetheless, the Board concludes that the evidence is not material.  The Veteran's contention that he experienced acoustic trauma due to mortar fire as a combat veteran which resulted in hearing loss is similar to evidence of record at the time of the December 2006 rating decision.  The evidence of record at the time of the December 2006 rating decision included evidence of acoustic trauma in service and statements provided by the Veteran were presumed credible.  

In regard to the Veteran's contention concerning 38 U.S.C.A. § 1154(b), the law states, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but ease a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disorder may be service-connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  As discussed above, the prior rating decision already considered that the Veteran experienced acoustic trauma in service and that he observed hearing loss in service.  The reason for the prior denial was that the evidence did not show a link between the Veteran's current hearing loss and his active military service.  See December 2006 rating decision.  Section 1154(b) does not provide a substitute for medical nexus evidence.  Id.   

The Veteran also asserts that his hearing loss is directly related to his active military service.  The Veteran is not competent to provide a medical opinion regarding the etiology of his hearing loss to acoustic trauma in service as this requires special medical knowledge.  Furthermore, these statements are similar to the assertions made by the Veteran prior to the December 2006 rating decision.  See July 2004 VA treatment record.  

Based on the foregoing, the Board finds that the evidence received after the December 2006 rating decision is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and does not raise a reasonable possibility of substantiating the claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.156(a).  The benefit of the doubt doctrine is not for application, because new and material evidence to reopen the finally disallowed claim has not been received.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Thus, having determined that new and material evidence has not been received, the Veteran's request to reopen the service connection claim for bilateral hearing loss is denied.

Tinnitus

A September 2004 rating decision denied the Veteran's claim of entitlement to service connection for tinnitus on the basis that the evidence did not show that tinnitus occurred in or was caused by military service.  The relevant evidence of record at the time of the rating decision consisted of service treatment records, VA treatment records, a VA examination dated in April 1989 and statements from the Veteran in support of his claim.  The Board notes that the evidence shows that the Veteran reported a history of noise exposure during military service from running heavy equipment and firing on the fire range.  A July 2004 VA treatment record shows that a VA ENT specialist provided the opinion that the military noise exposure may have contributed to tinnitus.  The Veteran did not file a notice of disagreement with the September 2004 rating decision within one year from the date of notice of that determination.  Therefore, the September 2004 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

The Veteran submitted a statement in July 2005 stating that he wished to amend his claim to include tinnitus.  The RO construed this statement as a request to reconsider his service connection claim for tinnitus.  The Veteran's representative submitted a statement in February 2009 indicating that the Veteran was still interested in establishing service connection for tinnitus.  Evidence associated with the claims file since the September 2004 rating decision includes a report of VA examination conducted in November 2006 and lay statements by the Veteran.  The Veteran noted that he was granted service connection for PTSD due to his camp coming under mortar fire and he received shrapnel wound to his right wrist.  He contends that he is now recognized as a "combat veteran" and that his tinnitus is related to that incident.  The Veteran asserts that his combat service was not previously considered when filing his prior claims for service connection for tinnitus and this information is new and material evidence.  The Veteran further contends that he has experienced tinnitus ever since being in combat.  

The Veteran's statements of continuity of symptomatology of tinnitus since military service are considered new, because this evidence was not of record at the time of the September 2004 rating decision.  The evidence is material as it indicates that the Veteran's tinnitus may be related to military service.  Thus, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Such evidence is so significant that it must now be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for tinnitus is reopened.  See 38 C.F.R. § 3.156(a).

III.  Merits of the Claim for Service Connection

The Veteran contends that his tinnitus is related to active military service.  Specifically, he asserts that his tinnitus was caused by loud noise exposure from running heavy equipment, artillery and mortar fire during active military service.   

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  

The Board notes that the evidence of record establishes that the Veteran currently has tinnitus.  The Veteran has reported that he experiences tinnitus and the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is nothing in the record that indicates the Veteran's statements are not credible.  Additionally, the November 2006 VA examination report indicates that the Veteran has a diagnosis of bilateral tinnitus.

A review of the Veteran's service treatment records reveal no complaints of or treatment for tinnitus during military service.  In addition, the Veteran's separation examination in June 1972 shows that his ears were evaluated as clinically normal.  However, the Veteran reported a history of military noise exposure from running heavy equipment, artillery and mortar fire.  See November 2006 VA examination, February 2009 statement.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was engineer equipment repairman and diesel mechanic and that he was in receipt of an expert rifle award.  Exposure to noise from running heavy equipment and artillery would be consistent with the circumstance of his service.  See 38 U.S.C.A. § 1154(a) (2011).  With respect to the Veteran's assertions of being exposed to mortar fire, his service treatment records shows that in May 1968 he was treated for a shrapnel laceration on the right wrist.  The record also shows that Company C, 93rd Engineer Battalion was located at Dong Tam, Vietnam in May 1968 and a U.S. Naval Activity Saigon Historical Report for May 1968 reveals that in May 1968 Dong Tam received enemy mortar and rifle fire.  Thus, the evidence indicates that the Veteran was also exposed to mortar fire during military service.  Accordingly, the Board finds that the evidence shows the Veteran was exposed to loud noises during military service.

The Board observes that the record contains a negative nexus opinion from a November 2006 VA examiner.   The VA examiner, having evaluated the Veteran, reviewed the claims folder, and interviewed the Veteran for a complete history, provided the opinion that it is not as likely as not that the Veteran's tinnitus occurred during or as a result of military service.  He explained that there is no documentation or report of tinnitus in the service treatment records or at separation.  There is also no documentation or report of tinnitus on the VA audiological examination dated in April 1989.  The examiner did not discuss the Veteran's assertions of the onset of tinnitus during military service and a continuity of symptoms since service.  This lessens the probative value of the VA opinion.  

The Veteran may also establish the third Hickson element by demonstrating continuity of symptomatology.  According to the Veteran's own reports, his tinnitus had its onset during active military service with a continuity of symptoms since service.  See February 2009 claim.  The Veteran is competent to report the onset of his tinnitus and that he experienced continuity of symptomatology since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) ("Lay testimony is competent ... to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'," quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (holding that particularly with respect to claims for tinnitus, a veteran is competent to present evidence of a diagnosis and continuity of symptomatology).  
Nevertheless, the Veteran's statements are subject to a Board analysis of credibility.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  The Board observes that the Veteran's service treatment records are silent with respect to whether the Veteran had tinnitus in service.  Furthermore, the first evidence of any indication that the Veteran had tinnitus was not until 2004, approximately 32 years after military service.  The Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Buchanon v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  The record does not contain medical or lay evidence that directly conflicts with the Veteran's assertion regarding the onset of tinnitus during service and the continuity of symptomatology since service.  There is no other indication in the record that the Veteran's statements lack veracity.  Therefore, the Board concludes the Veteran's statements of the onset of tinnitus during military service and a continuity of symptoms since service are credible.  

The United States Court of Appeals for Veterans Claims has held that where there is of record lay evidence of in-service tinnitus and of tinnitus ever since service and medical evidence of a current diagnosis, such evidence suffices to indicate that disability may be associated with active service.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  Given the Veteran's credible assertions of acoustic trauma in service and the onset of tinnitus in service with a continuity of symptomatology, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not had its onset during service.  Resolving all benefit of the doubt in favor of the Veteran, the Board has determined that the Veteran's current tinnitus is related to acoustic trauma during active military service.  Accordingly, entitlement to service connection for tinnitus is warranted.

      
ORDER

1.  New and material evidence having not been received, the claim to reopen the issue of entitlement to service connection for bilateral hearing loss is denied.
	
2.  New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.

3.  Entitlement to service connection for tinnitus is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


